Title: Abigail Adams to John Adams, 20 April 1777
From: Adams, Abigail
To: Adams, John


     
      
       April 20 1777
      
     
     The post is very Regular and faithfully brings me all your Letters I believe. If I do not write so often as you do be assurd that tis because I have nothing worth your acceptance to write. Whilst the Army lay this way I had constantly something by way of inteligance to write, of late there has been as general a state of Tranquility as if we had no contending Armies.
     There seems to be something prepairing against Newport at last. If we are not wise too late it will be well. 2000 Militia are orderd to be Draughted for that place, and last week the independant Company Marchd very generally—expect to tarry six weeks, till the Militia are collected.
     Your obliging favours of various dates came safe to Hand last week, and contain a fine parcel of agreable inteligance for which I am much obliged and feel very important to have such a Bugget to communicate.
     As to the Town of Boston I cannot give you any very agreable account of it. It seems to be really destitute of the Choice Spirits which once inhabited it. Tho I have not heard any perticuliar charges of Toryism against it, no doubt you had your inteligance from Better authority than I can name. I Have not been into Town since your absence nor do I desire to go till a better Spirit prevails. If tis not Toryism, tis a Spirit of avarice, a Contempt of Authority, an inordinate Love of Gain, that prevails not only in Town, but every where I look or hear from. As to Dissapation, there was always enough of it, in the Town, but I believe not more now than when you left us.
     There is a general cry against the Merchants, against monopilizers &c. who tis said have created a partial Scarcity. That a Scarcity prevails of every article not only of Luxery, but even the necessaries of life is a certain fact. Every thing bears an exorbitant price. The act which for a while was in some measure regarded and stemed the torrent of oppression is now no more Heeded than if it had never been made; Indian Corn at 5 shillings, Rye 11 and 12 shillings, but none scarcly to be had even at that price, Beaf 8 pence, veal 6 pence and 8 pence, Butter 1 & 6 pence; Mutton none, Lamb none, pork none, Sugar mean Sugar £4 per hundred, Molasses none, cotton wool none, Rum N.E. 8 shillings per Gallon, Coffe 2 & 6 per pound, Chocolate 3 shillings.
     What can be done? Will Gold and Silver remedy this Evil? By your accounts of Board, Horse keeping &c. I fancy you are not better of than we are Here. I live in hopes that we see the most difficult time we have to experience. Why is Carolina so much better furnishd than any other State? and at so reasonable prices.
     I Hate to tell a Story unless I am fully informd of every perticuliar. As it happned last Night yesterday, and to day is Sunday have not been so fully informd as I could wish. About 11 o clock yesterday William Jackson, Dick Green, Harry Perkins, and Sergant of Cape Ann and a Carry of Charlstown were carted out of Boston under the direction of Joice junr. who was mounted on Horse back with a Red coat, a white Wig and a drawn Sword, with Drum and fife following; a Concourse of people to the amount of 500 followed. They proceeded as far as Roxbury when he orderd the cart to be timpd up, then told them if they were ever catchd in Town again it should be at the expence of their lives. He then orderd his Gang to return which they did immediately without any disturbance. Whether they had been guilty of any new offence I cannot learn. Tis said that a week or two ago there was a publick auction at Salem when these 5 Tories went down and bid up the articles to an enormous price, in consequence of which they were complaind of by the Salem Committee. Two of them I hear took refuge in this Town last Night.
     I believe we shall be the last State to assume Goverment. Whilst we Harbour such a number of designing Tories amongst us, we shall find government disregarded and every measure brought into contempt, by secretly undermineing and openly contemning them. We abound with designing Tories and Ignorant avaricious Whigs.
     
     
      Monday. 21
     
     Have now learnt the crime of the carted Tories. It seems they have refused to take paper money and offerd their goods Lower for Silver than for paper—Bought up articles at a dear rate, and then would not part with them for paper.
     Yesterday arrived 2 French vessels, one a 20 some say 36 Gun frigate—dry goods and 400 Stands of Arms tis said they contain. I believe I wrote you that Manly had saild, but it was only as far as Cape Ann. He and Mack Neal McNeill both lye at Anchor in the Harbour.
     
      Adieu ever yours.
     
    